IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: MARY KOCIS, AN                        : No. 552 MAL 2016
INCAPACITATED PERSON                         :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
PETITION OF: EVELYN KOCIS AND                :
ELIZABETH KOCIS                              :


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.